
	

114 HRES 644 IH: Recognizing the 100th anniversary of the First Aero Squadron’s participation as the first aviation unit to take part in military operations, and the group’s contribution to the Nation’s airpower heritage.
U.S. House of Representatives
2016-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 644
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2016
			Mr. Pearce (for himself, Ms. Michelle Lujan Grisham of New Mexico, Mr. Jones, Mr. Ashford, and Mr. Sam Johnson of Texas) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing the 100th anniversary of the First Aero Squadron’s participation as the first aviation
			 unit to take part in military operations, and the group’s contribution to
			 the Nation’s airpower heritage.
	
	
 Whereas, on March 5, 1913, the United States formed the First Aero Squadron; Whereas the pilots who made up this unit did not have formal flight training classes, instead were typically self-taught or provided ground instructions followed by individual practice;
 Whereas in one instance a pilot received flight training and instruction through mail correspondence with Orville Wright;
 Whereas, on March 9, 1916, Pancho Villa raided Columbus, New Mexico, looting the town and killing 18 people in the United States;
 Whereas President Woodrow Wilson immediately directed General John J. Pershing to pursue and disperse Pancho Villa in response to the raid on Columbus, New Mexico;
 Whereas, on March 10, 1916, Secretary of War Newton Baker ordered the use of the First Aero Squadron in the pursuit of Pancho Villa;
 Whereas, on March 15, 1916, the First Aero Squadron, under the command of Captain Benjamin Foulois, arrived in Columbus, New Mexico;
 Whereas the First Aero Squadron arrived with 8 Curtiss JN–3s, known as Jenny series airplanes; Whereas the Jenny was considered one of the most advanced aircraft built to date, yet the airplane was still an extremely new technology that experienced significant maintenance issues in flight and on the ground;
 Whereas the First Aero Squadron was made up of 10 pilots, Capt. Benjamin Foulois, Capt. Townsend Dodd, Lt. Joseph Carberry, Lt. Thomas Bowen, Lt. Carleton Chapman, Lt. Herbert Dargue, Lt. Edgar Gorrell, Lt. Walter Kilner, Lt. Ira Rader, and Lt. Robert Willis;
 Whereas the First Aero Squadron upon arrival in Columbus, New Mexico, consisted of 82 support soldiers, 8 JN–3 airplanes, 10 four-wheel drive motor trucks, and 6 motorcycles;
 Whereas Columbus, New Mexico, as a result of the First Aero Squadron’s deployment has come to be known as The Cradle of American Airpower;
 Whereas, on March 19, 1916, General Pershing called the First Aero Squadron to the front lines in the fight against Pancho Villa’s troops;
 Whereas, on March 20, 1916, the First Aero Squadron flew the first combat flights in United States military history;
 Whereas from March 20, 1916, to April 20, 1916, Captain Foulois and his Squadron flew hundreds of hours in support of General Pershing’s operation against Pancho Villa;
 Whereas, on April 20, 1916, 4 of the JN–3s had crashed, 2 had been scrapped for replacement parts, and the remaining 2 were inoperable due to mechanical issues, as a result General Pershing ordered the First Aero Squadron back to Columbus, New Mexico;
 Whereas, on May 1, 1916, replacement airplanes, Curtiss R–2s, began to arrive in Columbus, New Mexico, allowing the First Aero Squadron to resume flights in support of General Pershing’s efforts;
 Whereas the First Aero Squadron received a total of 51 airplanes in Columbus, New Mexico, to support the fight against Pancho Villa;
 Whereas the First Aero Squadron continued combat and support flights until General Pershing withdrew from Mexico in February 1917;
 Whereas the First Aero Squadron went on to support United States military operations in World War I and every major United States military engagement since;
 Whereas the First Aero Squadron, now known as the First Reconnaissance Squadron, continues to operate in the United States Air Force; and
 Whereas the First Aero Squadron’s actions in 1916 formed the foundation of the modern day United States Air Force: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 100th anniversary of the First Aero Squadron becoming the United States first aviation unit to take part in military operations;
 (2)celebrates the achievements of the First Aero Squadron over the past 100 years; and (3)honors and expresses thanks to all United States Airmen who fought in defense of the Nation in the 100 years since the First Aero Squadron began operations.
			
